FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-4629
                 _____________________________

JOSHUA ANTWAN MEEKS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                    ___________________________

On appeal from the Circuit Court for Duval County.
Roberto Arias, Judge.

                           May 25, 2018


B.L. THOMAS, C.J.

     Appellant challenges the sufficiency of the evidence admitted
at trial which resulted in his convictions for armed robbery and
attempted armed robbery. He does not challenge the sufficiency
of the evidence of his conviction for aggravated fleeing and
eluding, but that evidence is a significant part of the
circumstantial evidence that formed the basis of the case at trial
on the robbery charges. We hold that the State produced
sufficient evidence to sustain the convictions, and thus, the trial
court correctly denied Appellant’s motion for judgment of
acquittal.

                               Facts

     At trial, one victim testified that after eating dinner with
friends at a restaurant on January 24, 2013, one of her friends
wanted to show her a car she had rented, a white Chevrolet
Impala, parked outside the restaurant. While the two women
stood by the car, a man approached and asked if the car belonged
to them. The man then demanded the women’s purses and keys;
when they refused, the man said he wasn’t kidding, and produced
a handgun. The victim testified that the man was about 5’10”
tall, wearing a long, dark bluish-grey “nicer type hoodie jacket,”
baggy blue jeans, and athletic shoes. She testified the gun was a
silver snub-nosed gun with a black handle, and that the gun
recovered from Appellant’s possession and admitted into evidence
was very similar to the gun she saw the night of the robbery.

     The victim further testified that the man approached her
friend, and attempted to grab her friend’s purse. She testified
that the man grabbed her friend’s purse, who then dropped her
keys, and the man grabbed the keys and drove away in the
Impala with the purse. She then ran into the restaurant and
used the phone to call 911, telling the 911 operator that she and
her friend had been robbed at gunpoint by a male wearing a blue
“letterman” jacket. The victims did resist the robbery.

     Jerrod Robertson testified that he had known Appellant for
two to eight months before the crimes, and he identified
Appellant at trial. Robertson testified that Appellant frequently
wore a blue letterman jacket with his name on it, on top of a
hooded plaid-striped jacket.         Robertson testified that on
January 25, 2013, he was at his brother’s house when Appellant
arrived in a white Impala with one other person. Robertson
testified that he got in the car to go to the beach with Appellant,
and when he asked Appellant where he got the car, Appellant
said “Don’t worry about it” and “None of your business.”
Robertson testified that he assumed the car was a rental, because
it had a “no smoking” sticker inside of it. Robertson testified that
Appellant picked up a man named Julius Williams, who rode in
the Impala with Robertson and Appellant.

     Robertson testified that every time he saw Appellant,
Appellant had carried a firearm. Robertson described Appellant’s
firearm as a silver or chrome revolver with a black handle, and
testified that Appellant had the gun with him that day.


                                 2
     Robertson testified that while Appellant was driving to an
uncle’s house to pick up some money, Appellant ran a red light
and struck a station wagon, damaging the front bumper of the
Impala. Appellant then stopped at a store and removed the front
bumper that was hanging off of the car. When they drove into a
residential subdivision, a police car pulled up behind and began
following them. When Appellant pulled out of the subdivision,
the police car turned on its lights and sirens, and Appellant
accelerated to flee the police car, driving through another red
light and fleeing from the police car at 90-100 miles per hour.

    Robertson said Appellant pulled into what he presumed was
Appellant’s mother’s neighborhood, and he and Appellant both
jumped out of the car. The Impala then rolled into a retention
pond.

     Robertson said he jumped out of the car, because he was sure
the car was stolen, as the police had no other reason to pursue
the car. Robertson testified that he fled behind a house, jumped
a fence and was running on a highway when police apprehended
him. After looking at a still shot of the restaurant’s video footage
of the robbery, Robertson identified Appellant as the robber,
because the robber was wearing the same letterman jacket that
he had always seen Appellant wear, and which had a name
printed on the chest.

     Officer Tamara Hardin of the Jacksonville Sheriff’s Office
testified that on January 26, 2013, she was flagged down by a
citizen who saw a hit and run. Officer Hardin observed a white
four-door vehicle with front-end damage at a gas station. Hardin
testified that she called the car’s tag number into dispatch and
began following it, but waited to activate her lights and siren
until other police units arrived. The tag number of the vehicle
with front-end damage came back as a vehicle involved in a
carjacking. When another officer came to assist her, Officer
Hardin turned on her lights and siren to initiate a traffic stop;
the car did not stop, but pulled out of the subdivision they were
in, and ran around several cars to make a left turn into traffic
against a red light. Hardin was at this point able to identify the
car as a Chevy Impala. Hardin said she pursued the car into a
subdivision, and found the vehicle stopped next to a pond. One

                                 3
male, later identified as Julius Williams, was standing next to
the car and was immediately detained.

     Officer Hardin testified that a resident of the subdivision
said she saw someone jump her fence, and officers “set up a
perimeter” around the rear area of the subdivision. Hardin
testified that officers eventually detained the other two people
who had fled from the Impala.

     The testimony of Kurt Zamor, formerly of the Jacksonville
Sheriff’s Office, was perpetuated, and a video of his testimony
was played at trial. * Zamor testified that he went to the
subdivision where Appellant was eventually detained in response
to a call from Officer Hardin, and when he arrived, the Impala
was already heading into the retention pond. He saw someone
later identified as Appellant walking on the sidewalk about 800-
1,000 feet from the retention pond, and he rolled down his car
window and asked to speak to Appellant. Zamor asked if he
could pat Appellant down, and while patting him down, Zamor
felt a hard object which he believed to be a weapon; he
handcuffed Appellant and took a gun from Appellant, which was
the same gun introduced into evidence.           Zamor arrested
Appellant for possession of a concealed firearm without a license.

    After the State rested, Appellant moved for judgment of
acquittal. Appellant argued that the State failed to prove
identity on the charges of armed robbery and attempted armed
robbery, as one of the two alleged victims did not testify at trial
and the witness who testified she was a victim of the robbery
could not identify the man who robbed her. The trial court
denied the motion. The jury found Appellant guilty of armed
robbery, attempted armed robbery, and fleeing or attempting to
elude law enforcement.




    * Zamor was on leave without pay from the United Nations,
where he worked as a police advisor, due to pending federal
criminal charges for selling firearms without a license.

                                4
                             Analysis

     In Florida, appellate courts must apply a “special standard of
review” regarding criminal convictions based solely on
circumstantial evidence of the defendant’s identity. Knight v.
State, 186 So. 2d 1005, 1009-10. (Fla. 2016) (Knight II). In
Knight II, the supreme court rejected the view that the special
standard of review should be reconsidered and abandoned:

    This Court has described the circumstantial evidence
    standard as follows: “[w]here the only proof of guilt is
    circumstantial, no matter how strongly the evidence
    may suggest guilt[,] a conviction cannot be sustained
    unless the evidence is inconsistent with any reasonable
    hypothesis of innocence.” Jaramillo v. State, 417 So. 2d
257, 257 (Fla. 1982). The standard applies upon
    appellate review, id., and when a trial judge rules on a
    motion for judgment of acquittal, State v. Law, 559
So. 2d 187, 188 (Fla. 1989). In the instant opinion, the
    Fifth District engaged in a lengthy discussion about why
    this Court should reconsider use of this standard in
    Florida. Knight, 107 So. 3d at 455-62. However, we find
    that discussion and the rationale raised by the State to
    be unpersuasive. Accordingly, we uphold the continued
    use of the standard in Florida. Having done so, we next
    address the certified conflict issue by clarifying when
    the standard applies.

Id. Justice Canady concurred in result, stating:

    As Judge [now Justice] Lawson cogently explains, the
    special standard of review is both confusing and
    misleading. See Knight v. State, 107 So. 3d 449, 456-61
    (Fla. 5th DCA 2013). It is a striking and inexplicable
    anomaly that we have rejected the reasonable-
    hypothesis-of-innocence jury instruction but have
    nonetheless retained the special standard of review. I
    agree with Judge Lawson that this anomaly in our
    jurisprudence should be corrected by eliminating the
    special standard of review.

Id. at 1013.
                                5
    This unique standard of review was rejected by the United
States Supreme Court sixty-four years ago in Holland v. United
States:

    The petitioners assail the refusal of the trial judge to
    instruct that where the Government's evidence is
    circumstantial it must be such as to exclude every
    reasonable hypothesis other than that of guilt. There is
    some support for this type of instruction in the lower
    court decisions, but the better rule is that where the
    jury is properly instructed on the standards for
    reasonable doubt, such an additional instruction on
    circumstantial evidence is confusing and incorrect.

    Circumstantial evidence in this respect is intrinsically no
    different from testimonial evidence. Admittedly,
    circumstantial evidence may in some cases point to a
    wholly incorrect result. Yet this is equally true of
    testimonial evidence. In both instances, a jury is asked to
    weigh the chances that the evidence correctly points to
    guilt against the possibility of inaccuracy or ambiguous
    inference. In both, the jury must use its experience with
    people and events in weighing the probabilities. If the
    jury is convinced beyond a reasonable doubt, we can
    require no more.

348 U.S. 121, 139-40 (1954) (emphasis added; citations omitted).

     In Knight v. State, 107 So. 3d 449, 456-58 (Fla. 5th DCA
2013) (Knight I), the Fifth District noted that most states now
have rejected the special rule, as have all federal courts since
1982. And in Florida, no special jury instruction is given to
require juries to apply more strict scrutiny to circumstantial
evidence, as both Justice Canady and the Fifth District noted in
Knight I, observing that Florida was only one of three states to
take the “somewhat discordant” view that a special appellate
standard of review applies to circumstantial criminal convictions,
but a jury cannot be instructed to apply a different evaluation of
circumstantial evidence. Id. at 456-57.

    We are bound to apply the special standard as required by
Knight II. And in applying that standard here, we hold that the
                                6
State presented sufficient evidence to the jury to affirm the
judgment of guilt.

     In State v. Law, the supreme court, in reversing this court in
a case where it held the circumstantial evidence was not
sufficient, stated:

    Where the only proof of guilt is circumstantial, no
    matter how strongly the evidence may suggest guilt, a
    conviction cannot be sustained unless the evidence is
    inconsistent with any reasonable hypothesis of
    innocence. The question of whether the evidence fails to
    exclude all reasonable hypotheses of innocence is for the
    jury to determine, and where there is substantial,
    competent evidence to support the jury verdict, we will
    not reverse.

559 So. 2d 187, 188 (Fla. 1989) (citations omitted; emphasis
added). In addition to this guidance, we know we must view all
the evidence in a light most favorable to the verdict, guilt, and
draw every reasonable inference in favor of the state, the
prevailing party. Lynch v. State, 293 So. 2d 44, 45 (Fla. 1974).

     Applying these rules here, cognizant that the testimony of
the witness identifying Appellant’s image from the crime
videography could lead us to reject the “special standard of
review,” but assuming arguendo that the special standard of
review applicable to circumstantial criminal convictions must be
utilized, we conclude that the following provides “substantial,
competent evidence to support the jury verdict,” as delineated by
Law:

    1. The victim’s stolen rental car was driven by Appellant,
soon after the robbery, who led the police on a high-speed chase;

    2. The Appellant drove the stolen car into his mother’s
neighborhood;

    3. The gun removed from Appellant’s possession was the
gun used during the crime; and



                                7
    4. Appellant was identified by witness Robertson, who was
a passenger in the stolen car, as the person in the robbery video.

     Section 812.13(1), Florida Statutes, defines robbery as
follows:

    “Robbery” means the taking of money or other property
    which may be the subject of larceny from the person or
    custody of another, with intent to either permanently or
    temporarily deprive the person or the owner of the
    money or other property, when in the course of the
    taking there is the use of force, violence, assault, or
    putting in fear.

Section 812.13(2)(a) adds an element for armed robbery: “If in
the course of committing the robbery the offender carried a
firearm or other deadly weapon, then the robbery is a felony of
the first degree, punishable . . . as provided in s. 775.082,
s. 775.083, or s. 775.084.” “[T]o prove attempted armed robbery,
the State must show: (1) the formation of an intent to commit the
crime of robbery; (2) the commission of some physical act in
furtherance of the robbery; and (3) the use of a firearm.” Franqui
v. State, 699 So. 2d 1312, 1317 (Fla. 1997). “In the context of
attempted armed robbery, ‘intent may be proved by considering
the conduct of the accused and his colleagues before, during, and
after the alleged attempt along with any other relevant
circumstances.’” Grant v. State, 138 So. 3d 1079, 1083 (Fla. 4th
DCA 2014) (quoting Franqui, 699 So. 2d at 1317). Here, the
security footage from the restaurant showed a man grabbing at
and eventually taking a purse and car from two women at
gunpoint, thus establishing that the man in the video committed
all the elements of robbery and attempted robbery.

     As also held in Lynch, when evidence adequately supports
two conflicting theories, it is the appellate court’s duty to review
the record in the light most favorable to the prevailing theory.
Johnson v. State, 660 So. 2d 637, 642 (Fla. 1995). “The testimony
of a single witness, even if uncorroborated and contradicted by
other State witnesses, is sufficient to sustain a conviction.” I.R.
v. State, 385 So. 2d 686, 688 (Fla. 3d DCA 1980).



                                 8
     Here, there is ample circumstantial evidence that excludes
any reasonable hypothesis of innocence, that is, that Appellant
was not the perpetrator. In fact, the “hypothesis” that Appellant
is not the perpetrator is quite unreasonable. Adding all the facts
together, and all reasonable interferences drawn therefrom, we
hold the evidence is sufficient as a matter of law to uphold
Appellant’s convictions and the judgment below.

    Thus, the judgment is AFFIRMED.

JAY and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, Maria Ines Suber, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                                9